 



Exhibit 10.52
2008 Motorola Incentive Plan
Overview
The 2008 Motorola Incentive Plan has been established to retain Employees
through competitive rewards, attract premier talent, align individual efforts
with business goals, and reward Employees for strong business performance. The
Plan is based on successive calendar-year performance periods commencing 1
January 2008. The Plan is being implemented pursuant to the terms and conditions
of the Omnibus Plan. Capitalized terms are defined in the “Definitions” section
below.
Eligibility
To be eligible to participate in this Plan, an individual must be:

  •   A full-time or part-time Employee of Motorola assigned to a Participating
Organization;     •   Not a participant in any other annual group incentive or
bonus plan (e.g., sales commission plans, etc.); and     •   The Employee must
meet one of the following conditions:

  §   The Employee is active on a Company payroll as of the end of the Plan
Year;     §   The Employee is on a Leave of Absence as of the end of the Plan
Year;     §   The Employee Retired from the Company during the Plan Year while
actively employed or from a Leave of Absence; or     §   The Employee died
during the Plan Year while actively employed by the Company or while on a Leave
of Absence.

The MIP Committee may modify the foregoing eligibility provisions to exclude
groups of employees on a country-wide or business unit/organizational basis as
the MIP Committee deems necessary or appropriate.

 



--------------------------------------------------------------------------------



 



Award Calculation
Awards will be calculated and paid after the close of each Plan Year on which
the awards are based. The award amount will be based on Eligible Earnings, the
Target Award Percentage, and the Business and Individual Performance Factors, as
follows:

                                 
Award
  =   Eligible
Earnings   *   Target Award
Percentage   *   Business
Performance Factor   *   Individual
Performance Factor

Target Award Percentages, Business Performance Factors and Individual
Performance Factors for each Plan Year shall be determined by the Compensation
Committee. Business Performance Factors shall be based on Operating Earnings,
Operating Cash Flow, Gross Margin and/or such other factors as may be determined
by the Compensation Committee in its complete discretion.
Payout Process

  •   All earned awards will be paid in cash. Payment will be made as soon as
administratively practical following the close of a Plan Year.     •   A
Participant shall have no right to any award until that award is paid.

Administration

  •   The Compensation Committee has the overall responsibility for
administering and amending this Plan, subject to the following:

  •   The Compensation Committee, in its discretion, can include or exclude
individual items from the calculation of the Business Performance Factors for
good reason.     •   The Compensation Committee has delegated to the MIP
Committee the authority to manage the day-to-day administration of the Plan
including without limitation the discretionary authority to (i) administer and
interpret the terms of the Plan, and (ii) amend the Plan only as necessary to
reflect any ministerial, administrative or managerial functions; provided that
any such amendment does not alter the Business Performance Factor once
established for any Participating Organization or the Motorola-Wide Business
Performance Factor for any Plan Year and provided that any

- 2 -



--------------------------------------------------------------------------------



 



      such amendment does not increase the total payout under the Plan unless
such increase is minor and due to increased Target Award Percentages, additional
Participants, or other administrative changes.     •   The Compensation
Committee has delegated certain responsibilities to the Chief Executive Officer
of the Company, the exercise of which cannot result in an increased aggregate
cost of the Plan in any Plan Year.     •   The Compensation Committee
specifically reserves to itself the authority to set the initial Target Award
Percentage and to determine any final award payment for any Participant who is
(i) subject to Section 162(m), (ii) subject to Section 16, or (iii) designated
as a member of the Motorola Senior Leadership Team.

  •   Any claims for payments under the Plan or any other matter relating to the
Plan must be presented in writing to the MIP Committee within 60 days after the
event that is the subject of the claim. The MIP Committee will then provide a
response within 60 days, which shall be final and binding.

General Provisions

  •   Awards are subject to all applicable withholding taxes and other required
deductions.     •   The Plan will not be available to Employees who are subject
to the laws of any jurisdiction which prohibits any provisions of this Plan or
in which tax or other business considerations make participation impracticable
in the judgment of the MIP Committee.     •   This Plan does not constitute a
guarantee of employment nor does it restrict the Company’s rights to terminate
employment at any time or for any reason.     •   The Plan and any individual
award is offered as a gratuitous award at the sole discretion of the Company.
The Plan does not create vested rights of any nature nor does it constitute a
contract of employment or a contract of any other kind. The Plan does not create
any customary concession or privilege to which there is any entitlement from
year-to-year, except to the extent required under applicable law. Nothing in the
Plan entitles an Employee to any remuneration or benefits not set forth in the
Plan nor does it restrict the Company’s rights to increase or decrease the
compensation of any Employee, except as otherwise required under applicable law.

- 3 -



--------------------------------------------------------------------------------



 



  •   Except as explicitly provided by law, the awards shall not become a part
of any employment condition, regular salary, remuneration package, contract or
agreement, but shall remain gratuitous in all respects. Awards are not to be
taken into account for determining overtime pay, severance pay, termination pay,
pay in lieu of notice, or any other form of pay or compensation.     •   Except
as explicitly provided by law, this Plan is provided at the Company’s sole
discretion and the Compensation Committee may modify or terminate it at any
time, prospectively or retroactively, without notice or obligation for any
reason. In addition, there is no obligation to extend the Plan or establish a
replacement plan in subsequent years.     •   All awards to Covered Persons are
subject to the terms and conditions of the Recoupment Policy. The Recoupment
Policy provides for determinations by the Company’s independent directors of a
Policy Restatement. In the event of a Policy Restatement, the Company’s
independent directors may require, among other things, reimbursement of the
gross amount of any bonus or incentive compensation paid to the Covered Person
hereunder on or after January 1, 2008 if and to the extent the conditions set
forth in the Recoupment Policy apply. Any determinations made by the independent
directors in accordance with the Recoupment Policy shall be binding upon the
Covered Person. The Recoupment Policy is in addition to any other remedies which
may be otherwise available at law, in equity or under contract, to the Company.
    •   The Plan shall not be funded in any way. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of awards. To the extent any person
acquires a right to receive payment under the Plan, such right will be no
greater than the right of an unsecured general creditor of the Company.     •  
Award opportunities may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.     •   The Compensation Committee establishes the
following administrative provisions reflecting changes in Employee status during
the Plan Year:

  §   Because employee retention is an important objective of this Plan and
awards do not bear a precise relationship to time worked within the calendar
year or

- 4 -



--------------------------------------------------------------------------------



 



length of service with the Company, Participants who separate from employment
(payroll) prior to the end of the Plan Year (for reasons other than death or
Retirement) shall not receive any award attributable to that Plan Year.

  §   In the event a Participant (i) remains on payroll as an active Employee or
is on a Leave of Absence at the end of a Plan Year, but is not actually working,
(ii) Retires or dies prior to the end of the Plan Year while actively employed
or on a Leave of Absence, any award received by the Participant shall be based
solely on the Participant’s Eligible Earnings for the time the Participant
actually worked during the Plan Year. Any such award payable on behalf of a
deceased Participant shall be paid to the decedent’s estate. A Participant on
any type of Leave of Absence shall not be considered to be actually working
during the Leave of Absence for purposes of this Plan.     §   Awards for
transferred, promoted or demoted Participants will be calculated using (i) the
Individual Performance Factor assigned at the end of the Plan Year and (ii) the
Target Award Percentages and Business Performance Factors prorated for the
portions of the Plan Year the Participant was assigned different target awards
or was in different Participating Organizations during the Plan Year; provided,
however, that the Target Award Percentage may not be increased without
Compensation Committee approval for any Participant who is (i) subject to
Section 162(m), (ii) subject to Section 16, or (iii) designated as a member of
the Motorola Senior Leadership Team.

The MIP Committee may modify the foregoing administrative provisions as it deems
necessary or appropriate to apply to groups of employees on a country-wide or
business unit/organizational basis as the MIP Committee deems necessary or
appropriate.
Definitions
Company: Motorola, Inc. and its subsidiaries.
Compensation Committee: the Compensation and Leadership Committee of the Board
of Directors.
Covered Persons: officers (as such term is defined in Rule 16a-1(f) under the
Securities Exchange Act of 1934) of the Company.

- 5 -



--------------------------------------------------------------------------------



 



Divested: the sale, lease, outsourcing arrangement, spin-off or similar
transaction wherein a subsidiary is sold or whose shares are distributed to the
Motorola stockholders, or any other type of asset transfer or transfer of any
portion of a facility or any portion of a discrete organizational unit of the
Company or a subsidiary.
Eligible Earnings: the MIP Committee will determine Eligible Earnings for each
country, consistent with their respective legal and practical requirements. The
MIP Committee may determine inclusions and exclusions from Eligible Earnings to
apply to groups of employees on a country-wide or business unit/organizational
basis as the MIP Committee deems necessary or appropriate.
Employee: a person in an employee-employer relationship with the Company whose
base wage or base salary is processed for payment by the payroll department(s)
of the Company or a subsidiary and not by any other department of the Company.
The term Employee shall exclude the following:

  •   Any independent contractor, consultant, or individual performing services
for the Company who has entered into an independent contractor or consultant
agreement;     •   Any individual performing services under an independent
contractor or consultant agreement, a purchase order, a supplier agreement or
any other agreement that the Company enters into for services;     •   Any
person classified by the Company as a temporary or contract labor (such as black
badges, brown badges, contractors, contract employees, job shoppers) regardless
of the length of service; and     •   Any “leased employee” as defined in
Section 414(n) of the U.S. Internal Revenue Code of 1986, as amended.

Such individuals shall be precluded from retroactive participation in the Plan
even if a court or governmental or regulatory entity subsequently reclassifies
such individuals as common law employees of the Company on a retroactive basis.
Gross Margin: net sales minus the cost of goods sold, calculated according to
GAAP.
Leave of Absence: an approved leave of absence.
MIP Committee: a committee to which the Compensation Committee may delegate
certain powers and duties as described above. Unless otherwise determined, the
MIP Committee will consist of the Senior Human Resources Officer, a senior
Compensation Officer, and a senior Finance Officer. The

- 6 -



--------------------------------------------------------------------------------



 



MIP Committee may establish self-governance procedures such as by-laws, and
shall keep minutes regarding all actions taken by the MIP Committee.
Omnibus Plan: the Motorola Omnibus Incentive Plan of 2006, or any successor
plan.
Operating Earnings: calculated according to GAAP, excluding the effect of the
following items, if and only if, such items are separately identified in the
Company’s quarterly earnings press releases: (i) extraordinary, unusual and/or
non-recurring items of gain or loss, (ii) gains or losses on the disposition of
a business or investment, (iii) changes in tax or accounting regulations or
laws, or (iv) the effect of a merger or acquisition.
Operating Cash Flow: calculated according to GAAP, excluding gains on sales of
investments and securities.
Participant: an Employee who meets the eligibility requirements set forth above.
Plan: the 2008 Motorola Incentive Plan, as amended from time to time.
Plan Year: calendar-year performance periods commencing each 1 January.
Policy Restatement: a restatement of the Company’s financial results caused by
the intentional misconduct of a Covered Person.
Recoupment Policy: the Company’s Policy Regarding Recoupment of Incentive
Payments upon Financial Restatement, as it may be amended from time to time.
Retired or Retirement: this Plan utilizes the definition of “retiree” and
retirement that appears in the primary retirement plan covering the Participant.
Section 16: Section 16 of the Securities Exchange Act of 1934, as amended.
Section 162(m): Section 162(m) of the Internal Revenue Code, as amended.
If a term is used but not defined in the Plan, it has the meaning given such
term in the Omnibus Plan.
Applicable Law
To the extent not preempted by federal law, or otherwise provided by local law,
the Plan will be construed in accordance with, and governed by, the laws of the
state of Illinois without regard to any state’s conflicts of laws principles.
Any legal action related to this Plan shall be brought only in a federal or
state court located in Illinois.

- 7 -